DETAILED ACTION

The following is a non-final office action is response to communications received on 09/27/2019.  Claims 1, 2, 4-12 & 14-19 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12 & 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,621.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an implantable composite comprising a plurality of resorbable ceramic particles, the resorbable ceramic particles comprising carbonated hydroxyapatite and tricalcium phosphate in a ratio from about 5:95 to about 70:30, wherein the resorbable ceramic particles are granules having an average diameter in the range from about 0.4 to about 3.5 mm.
As the structural limitations and orientations of the shoulder prosthetic components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterbottom et al. (US 9,107,751) in view of Bujoli et al. (US 2012/0111226).
Regarding Claims 1 & 7, Winterbottom discloses the invention substantially as claimed.  Winterbottom teaches an implantable composite (Col 11: lines 46-50) comprising a plurality of resorbable ceramic particles (Col 20: lines 11-46 and Claim 7), the resorbable ceramic particles comprising carbonated hydroxyapatite (listed as dahlite) and tricalcium phosphate (Col 20: lines 11-46 and Claim 7), and wherein the resorbable ceramic particles are granules having an average diameter in the range from about 0.4 to about 3.5 mm (Col 12: lines 38-51).  Further, Winterbottom teaches that one skilled in the art will recognize that standard experimentation techniques may be utilized to test for the desired properties and range of compositions needed for the intended application (Col 24: lines 50-54).
However, Winterbottom does not specifically disclose wherein the ratio of carbonated hydroxyapatite and tricalcium phosphate is: (1) from about 5:95 to about 70:30; and/or (2) from about 99:1 to about 1:99 by weight of the implantable composite.
Bujoli teaches an implantable composite in the same field of endeavor for the repair, augmentation, reconstruction, and regeneration of damaged/diseased bone [0159].  Said composite comprising carbonated hydroxyapatite (i.e., CDA) and tricalcium phosphate in a ratio of 6:94 [0075]-[0078] and Tables 2 & 4.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Winterbottom from to have (1) a ratio of carbonated hydroxyapatite and tricalcium phosphate from about 5:95 to about 70:30; and/or (2) from about 99:1 to about 1:99 by weight of the implantable composite, as taught by Bujoli, or whatever ratio (e.g., from about 5:95 to about 70:30 or from about 99:1 to about 1:99 by weight of the implantable composite) was deemed necessary for the composite to perform as required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, Winterbottom teaches that one skilled in the art will recognize that standard experimentation techniques may be utilized to test for the desired properties and range of compositions needed for the intended application (Col 24: lines 50-54).  Thus, as the required materials, structural limitations and intended use are taught, one of ordinary skill is fully capable of obtaining a workable/optimum range of the claimed particles. 
Regarding Claim 2, the combination (Winterbottom) teaches wherein the implantable composite comprises a biodegradable polymer (Col 25: lines 5-64) and the tri calcium phosphate is beta tricalcium phosphate (Col 20: lines 11-46 and Claim 7).  
Regarding Claim 4, the combination (Winterbottom) teaches wherein a resorption rate of the implantable composite containing the carbonated hydroxyapatite increases from about 10% to about 40% when compared to a resorption rate of an implantable composite having resorbable ceramic particles comprising hydroxyapatite and beta tricalcium phosphate in a ratio from about 5:95 to about 70:30 but no carbonated hydroxyapatite.  The examiner notes that the claim language is entirely functional and given limited weight.  This recitation fails to distinguish the apparatus in terms of structure and, as the Winterbottom device meets all of the claim’s structural limitations, it is fully capable of performing with the claimed resorption rate.
Regarding Claim 5, the combination (Winterbottom) teaches wherein the biodegradable polymer comprises one or more poly(L-lactide-co-D,L-lactide), polyglyconate, poly(arylates), poly(anhydrides), poly(hydroxy acids), polyesters, poly(orthoesters), poly(alkylene oxides), polycarbonates, polypropylene fumarates), poly(propylene glycol-co fumaric acid), poly(caprolactones), polyamides, polyesters, polyethers, polyureas, polyamines, polyamino acids, polyacetals, poly(orthoesters), polyCpyrolic acid), poly(glaxanone), poly(phosphazenes), poly(organophosphazene), polylactides, polyglycolides, poly(dioxanones), polyhydroxybutyrate, polyhydroxyvalyrate, polyhydroxy-butyrate/valerate copolymers, poly(vinyl pyrrolidone), polycyanoacrylates, polyurethanes, and polysaccharides, or combinations thereof (Col 25: lines 5-64; Col 27: lines 47-65).
Regarding Claim 6, the combination (Winterbottom) teaches wherein (i) the biodegradable polymer comprises soluble collagen and insoluble collagen in a ratio of about 30:70; or (ii) the biodegradable polymer comprises only insoluble collagen (Col 18: line 38 - Col 19: line 46).
Regarding Claim 8, the combination (Winterbottom) teaches wherein the implantable composite further comprises bone-derived material, the bone-derived material comprising non-demineralized bone particles, demineralized bone particles, deorganified bone particles, partially demineralized bone particles, superficially demineralized bone particles, an organic bone particles, or combinations thereof (Col 12: lines 6-32).
Regarding Claim 9, the combination (Winterbottom) teaches wherein the implantable composite of claim 1, further comprises one or more of an initiator, accelerator, catalyst, solvent, wetting agent, lubricating agent, labeling agent, plasticizer, radiopacifier, porogen, bioactive agent, biostatic agent, cell, polynucleotide, protein, pharmaceutical agent or pharmaceutically acceptable excipient (Col 21: lines 56-63) (Col 33: lines 13-38).
Regarding Claim 10, the combination (Winterbottom) teaches wherein the implantable composite is fully capable of being moldable after being wetted with a fluid, the fluid comprising water, sodium chloride, Lactated Ringer’s solution, blood, marrow, bone marrow aspirate, bone marrow concentrate, autograft bone, or a combination thereof (Col 21: 56-63).
Regarding Claims 11-20, the combination (Winterbottom) teaches the claimed limitations as set forth in the rejection of claims 1-10.  Further, Winterbottom teaches the use of the composite material at or near a bone defect site (Col 11: 46-50)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774